765 N.W.2d 342 (2009)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Larry FULLER, Defendant-Appellant.
Docket No. 137121. COA No. 285610.
Supreme Court of Michigan.
May 29, 2009.

Order
On order of the Court, the application for leave to appeal the June 25, 2008 order of the Court of Appeals is considered, and *343 it is DENIED, because we are not persuaded that the question presented should be reviewed by this Court.
MARILYN J. KELLY, C.J., and MARKMAN and HATHAWAY, JJ., would grant leave to appeal to consider whether People v. Gubachy, 272 Mich.App. 706, 728 N.W.2d 891 (2006), was correctly decided and, if so, whether it controls the outcome of this case.